Opinion issued December 6, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00685-CV
                           ———————————
DAVID SOLIZ, LETICIA SOLIZ AND SOLIZ AUTOMOTIVE, INC. D/B/A
          1ST COLLISION SPECIALIST, INC., Appellants
                                        V.
LESLIE WM. ADAMS, ATTORNEY AT LAW, PLLC D/B/A LESLIE WM.
              ADAMS & ASSOCIATES, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1032263


                         MEMORANDUM OPINION

      Appellants, David Soliz, Leticia Soliz, and Soliz Automotive, Inc. d/b/a 1st

Collision Specialist, Inc., have neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), §

101.041 (West Supp. 2016) (listing fees in court of appeals); Order Regarding Fees

Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before

the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015) (listing fees in court of appeals). After being notified that this appeal was

subject to dismissal, appellants did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.


                                   PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                          2